13. Public finances in the EMU - 2007-2008 (
(DE) Madam President, I have the following request. When we have formal sittings here, there is always a camera in the middle of the seating area. It is not always exactly easy for the camera operators to work there; it is also, however, a problem for Members if there is a camera where we want to work. Could we not amend the allocation of seats if we want to have the cameras here? If not, someone really needs to come up with a better technical solution.
We will consult the competent authorities.
Madam President, I have been trying to wave to an usher throughout the voting procedure in order to give explanations of vote, but because you conducted votes so brilliantly and we got through them so quickly, an usher has not quite made it too me yet. I am holding a piece of paper asking to give two oral explanations of vote on the McGuinness and Breyer reports. I would appreciate it if you would allow me to do that.
Madam President, likewise, if I could have the same forbearance. My request is on its way to you as well.